          Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 1 of 11 Page ID #:92


Electronically FILED by Superior Court of California, County of Los Angeles on 04/22/2020 12:30 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk


                      DAVID G. HALM, ESQ., SBN: 179957

                      MARAL N. ML'I-IRABIAN, ESQ., SBN: 322119
                       Maral.Mehrabian~qnwblaw.corn
                      QUINTAIROS, PRIETO, WOOD                                4 BOYER, P.A.
                      500 N. Brand 13oulevard, Suite 1650
                      Glendale, California 91203

                      Telephone: 213.486.0048
                      Facsimile; 213.486.0049

                      Attorneys for Defendant, TARGET CORPORATION


                                                     SUPFRIOR COURT OF THE STATE OF CALIFORNIA

                                                                         COUNTY OF LOS ANGELES
               10

                      CHERYL DANIELS, an individual,                                               CASE NO.: 20STCV04917
               12                                       Plaintiff,                                 DEFENDANT TARGET
                                                                                                   CORPORATION'S ANSWER TO
              13      vs.                                                                          COMPLAINT AND DEMAND FOR
                                                                                                   JURY TRIAL
              14      TARGET CORPORATION, a business entity
                      [sicj; and DOES I through 100, inclusive,                                    Action I"ilcd:             February 6, 2020
              15                                                                                   Trial Date:                August 5, 2021
                                                        Defendants.
              16

              17



              19                 Defendant TARGET CORPORATION (" Defendant" ) hereby answers the unverified
              20     Complaint for Damages and Personal Injuries (" Complaint" ) filed by Plaintiff CHERYI., DANIFLS
              21     (" Plaintiff" ).

              22                                                      CENERAL AND SPECIFIC DENIAI.S
              23                 I.         Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),
                     Def'endant denies, generally and specifically, each and every allegation contained in the Complaint,

              25     and further denies that Plaintiff has been damaged in the amount or amounts alleged therein, or in

              26     any other amount, or at all, by reason of'any act or omission on the part of Defendant, or by any act
              27     or omission by any agent or employee of Defendant. Defendant futther denies, generally and

                     specifically, that Plaintiff is entitled to any relief whatsoevei.

                         DEFENDANT TARGET CORPORATION'S ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 2 of 11 Page ID #:93




                                           FIRST AFFIRMATIVE DEFENSE
                                           (I&"ailure to   State a Cause of Action)
      3            2.     The Complaint, and each and every cause of action alleged therein,
                                                                                             fails to state facts
           suf'ficient to constitute a cause of action for which relief'may
                                                                            be granted.

                                         .SECOND AFFIRMATIVE DEFENSE

                                           (Accidental or Unavoidable Injury)
      7           3.      The Complaint, and each and every cause of action alleged therein, is barred
                                                                                                       because
   8       Defendant was not negligent at the time of the accident.

                                          THIRD AFFIRMATIVE DEFENSE
  10                                              (Acts of Other Parties)
  11              4.Defendant alleges that, if Defendant is subjected to any liability
                                                                                       by Plaintiff; it will
  12 be due in whole or in pate to the acts and/or omissions
                                                             of other parties, or parties unknown at this
  13 time, and any recovery obtained by Plaintiffs should be barred or
                                                                        reduced according to law, up to
 14       and including the whole thereof,

 15                                     FOURTH AFFIRMATIVE DEFENSE
 16                                               (Assumption of Risl&)
 17               5.     The Complaint, tutd each and every cause of action alleged therein, is barred
                                                                                                       in that
 18 Plaintiff, with full knowledge of all risks attendant thereto, voluntarily and knowingly
                                                                                             assumed any
 19 and all risks attendant upon Plaintiff's conduct, including
                                                                    any purported damages alleged to be
 20 related thereto and proximately caused thereby.

                                         FIFTH AFFIRVMATIVE DEFENSE
 22                                            (Comparative Negligence)
                 6.      Defendant alleges that Plaintiff was negligent, and otherwise at I'suit, with regard to
 24       the events alleged in the Complaint, and such negligence and fault is the proximate
                                                                                              cause of any
 25       liabilities or damages Plaintiff may incur. Accordingly, Plaintiff's recovery, if
                                                                                            any, should be
 26       precluded or reduced in proportion to her negligence and fault.
 27



                                                  2
            DEFENDANT TARGET CORPORATION'S ANSWEI& TO COMPLAINT AND DFMAND
                                                                           FOR JURY TRIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 3 of 11 Page ID #:94




                                                SIXTH AFFIRMATIVE DEFENSE

                                                              (Estoppel)
                       7.      The Complaint, and each and every cause ol'action
                                                                                 alleged therein, is barred by the
               doctrine ol'estoppel.

      5I                                     SEVENTH AFI'IRMATIVE DEFFNSE
      6    1                                       (Exercise of Reasonable Care)
      7                Defendant exercised reasonable care and did not know,
                       8.
                                                                                    and in the exercise of
      8 reasonable care could not have known, of the
                                                        alleged acts or allegations in connection with the
      9 conditions which are the subject of the Complaint.

  10                                          EI(:HTH Al'FIRMATIVE DI".FENSF.
                                       (Failure of Others to Exercise Reasonable Care)
  12                  9.      If Defendant   is subjected to any liability herein, it will be due in whole,
                                                                                                            or in part, to
  13           the acts and/or omissions of other defendants or other parties
                                                                              unknown at this time, and any recovery
               obtained by Plaintiff should be barred or reduced according to law,
                                                                                   up to and including the whole
               thereof.

 16                                           NINTH AF'FIRMATIVE DEIrENSE
 17                                           (Failure to Exercise Ordinary Care)
 18                   10.    The Complaint, and each and every cause of action alleged therein,
                                                                                                is barred in that
 19 Plaintiff failed to exercise ordinary and reasonable care on Plaintiff's own
                                                                                         beltalf and such
 20 negligence and carelessness was a proximate cause of some
                                                                   portion, up to and including the whole
 21 of, Plaintiff's own alleged injuries and damages, if
                                                         any, and Plaintiff s recovery              therefore should be
 22        barred or reduced according to law, up to and including the whole thereof.
 23                                          TENTH AFFIRMATIVE DEFENSE
                                                 (Failure to Mitigate Damages)
 25                   11.    Plaintiff's failed to take reasonable steps and make reasonable expenditures
                                                                                                          to reduce
 26       Plaintiff s claims, damages,.losses, if any, and that said failure to mitigate Plaintiff"
                                                                                                    s damages bars
 27       or reduces any claims, losses, or damages.

 28       ///

                DEFENDANT TARGET CORPORATION'S ANSWER TO COMPLAINT AND DL'MAND
                                                                               FOR JURY 'I RIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 4 of 11 Page ID #:95




                                        ELEVENTH AFFIRMATIVE DEFENSE
                                                (Intervening Acts of Others)
      3            12.     The Complaint, and each and every cause of action alleged
                                                                                     therein, is barred because
           the injuries and damages sustained by Plaintiff, if
                                                               any, were proximately caused by the intervening
      5    and superseding actions of others, which intervening and
                                                                    superseding actions bar and/or diminish
      6    Plaintiff's recovery, if any, against Defendant.

                                        TWELFTH AFFIRMATIVE DEFENSE

                                                          (Laches)
   9               13,    The Complaint, and each and every cause of action alleged therein,
                                                                                             is barred by the
  10      doctrine of laches.

                                      THHITEENTH AFFHIMATIVE DEI"ENSE
 12                                                   (Lack of Notice)
 13                14.    Defendant alleges that it did not have either actual or constructive notice
                                                                                                      of the
 14       conditions, if any, which existed at the time and places mentioned in the
                                                                                       Complaint, which
 15       conditions may have caused or contributed to the damages as alleged herein,
                                                                                      Said lack of notice
 16       prevented Defendant fiom undertaking any measures to protect against or warn of
                                                                                          said conditions.
 17                                   FOIJRTEENTII AI FIRMATIVE DEFENSE
                                                  (l,ack of Particularity)
 19               15,     The Complaint, and each and every cause of action alleged therein, is barred in
                                                                                                          that
 20       Plaintiff failed to particularize the claims in the Complaint, thereby depriving Defendant
                                                                                                              of the
 21       ability to ascertain the true bases of Plaintiff's claim, it any, and the law applicable to the
                                                                                                          claim.
 22                                   FIFTEENTH AFFIRMATIVE DEFENSE
 23                                                 (Lack, of Standing)
 24               16.     The Complaint, and each and every cause of action alleged therein, is barred because
 25       Plaintiff lacks standing.

                                      SIXTEENTH AFFIRMATIVE DEFENSE
 27                                                 (Obvious Danger)
                  17.    Defendant alleges that Plaintiff failed to exercise reasonable and ordinary care,

            DEFENDANT TAROET CORPORATION'S ANSWER TO COMPLAINT AND DEiVIAND
                                                                            FOR JURY TRIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 5 of 11 Page ID #:96




      I caution, or prudence for Plaintiff's safety in order to avoid the
                                                                            alleged accident. The resulting
      2 injuries and damages, if any, sustained
                                                  by Plaintiff was proximately caused and contributed to
                                                                                                          by
      3 the negligence of Plaintiff, in that any possible
                                                          danger with regard to the accident in question was
      4 obvious to anyone using reasonable care.

                                    SEVENTEENTH AFFIRMATIVE DEFENSE

                                                   (Reimbursement)
      7           18.     Defendant alleges that any reimbursement, from whatever source, to
                                                                                             Plaintiff of the
      8    alleged damages must be applied against any liability ol'Defendant.

                                    Elr H TEEN TH AFFH&MA FIVE DEFENSE
  10                                      (Res Judicata/Collateral Estoppel)
                  19.     The Complaint, and each and every cause of action alleged therein, is
                                                                                                ban ed by the
 12       doctrines of res judicata and/or collateral estoppel.
 13                                 NINETEENTH AFFIRMATIVE DEFENSE
 14                                (Several Liability for Non-Economic Damages)
 15                 If Defendant has any liability to Plaintiff in this action, which is
                  20.
                                                                                         denied, it is only
 16 severally liable for Plaintiff's non-economic damages under
                                                                    California Civil Code sections     1431.1
 17       and 1431.2.    Therefore, Defendant requests a judicial determination of the percentage
                                                                                                  of its
 18       negligence, if any, which proximately contributed to the subject incident.
 19                                 TWENTIETH AFFIRIVIATIVE DEFENSE
 20                                            (Statute of I.imitations)
 21              21.      The Complaint, and each and every cause of action alleged therein, is barred
                                                                                                        by the
 22       applicable statute of limitations, including, but not limited to, Government Code sections 12960
                                                                                                           and
 23       12965; Code of Civil Procedure sections 335.1, 337, 338, 339, 340 and 343; and
                                                                                         Business and
 24       Professions Code section 17208.
 25                               TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                    (Uncertainty)
 27              22.    Defendant alleges that the causes of action in the Complaint, altd each of'hem, are
 28       uncertain and ambiguous as to Plaintiff's claim for damages against Defendant.
                                                           5
            DEFENDANT TARGET CORPORATION'S ANSWF R TO COMPLAINT AND DEMAND
                                                                           FOR JURY TRIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 6 of 11 Page ID #:97




                                   TWENTY-SECOND AFFIRMATIVE DEFFNSE

                                                         (Waiver)
      3            23.     The Complaint, and each and every cause of action alleged
                                                                                     therein, is barred by
      4    Plaintiff s waiver.

                                   TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                  (Willful Misconduct)
      7           24.     Defendant alleges that if Plaintiff was injured and/or damaged as set forth
                                                                                                      in the
     Complaint, or in any other way, sum or manner, or at all, then said injuries and/or
      8
                                                                                           damages and the
   9 vvhole thereol; proximately and concurrently resulted from
                                                                   and were caused, in whole or in part, by
  10 the willful and serious misconduct on the part of the Plaintit'f
                                                                      with regard to each and every activity
  11 at the times and places mentioned in the Complaint and
                                                               all times relevant thereto.
 12                               TWENTY-FOURTH AFFIRMATIVE DEFENSE
 13                                  (Acts of Fictitiously Named Cross-Defendants)
 14               25,     This answering Defendant is not legally responsible for the acts and/or omissions

 15       of those defendants fictitiously named herein as Does   1   through 100.
 16                                TWENTY-FIFTH AFFIRMATIVE DEFENSE
 17                                                   (Act of God)
 18               26.    Any and all events, happenings, injuries and damages, if any, as alleged in the
 19       complaint, were a direct result of an unforeseeable act of God.
 20                                TWENTY-SIXTH AI"FIRMATIVE DEFENSE
 21                                              (Set-Off to Recovery)
 22              27.     This answering Defendant is entitled to a set-off as a result of any recovery made
                                                                                                            by
 23       Plaintiff from any other party, in connection with the damages claimed in this lawsuit.
 24                             TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 25                                   (Not an Agent, Servant or Representative)
 26              28.     This answering Defrntdant neither was, nor is, at any time material to the complaint

 27       in issue, an agent, servant, representative, employee, partner or joint-venturer with
                                                                                                any   of the other
 28       defendants named herein.
                                                 6
            DEFENDANT TARGET CORPORATION*S ANSWER TO COMPLAINT AND DEMAND FOR
                                                                              JURY TRIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 7 of 11 Page ID #:98




                                  TWENTY-EICHTH AFFIRMATIVE DEFENSE
                                              (Doctrine of Unclean Hands)
                  29.     By virtue of Plaintiff's unlawful, immoral, careless, negligent, and/or other
                                                                                                        wrong('u!
      4    conduct, Plaintiff should be barred fiom recovering against this
                                                                            answering Defendant by the
      5    equitable doctrine of unclean hands.

                                   TWENTY-NINTH AFFIRMATIVE DEI'ENSE
      7               (Damages Caused by Acts or Omissions Beyond Defentlant's Control)
      8           30.   The damages sustained by Plaintiff, if any, were proximately caused
                                                                                                    by the acts,
      9   omissions, negligence, fraud, and/or breach of obligations
                                                                     by persons other than Defendant and
  10      beyond Defendant's supervision and control.

                                      THIRTIETH AFFIRMATIVE DEFENSE
 12                                         (Lack of Dangerous Condition)
 13               31,    There was no dangerous condition which caused Plaintiff to injure herself.
 14                                 THIRTY-FIRST AFFIRMATIVE DElrENSE
 15                                              (Additional Defenses)
 16               32.    Defendant may have additional defenses that cannot be articulated due to Plaintiff
                                                                                                            s
 17       failure to particularize Plaintiff's claims, due to the fact that Defendant
                                                                                       does not have copies of
 18       certain documents bearing on Plaintiff's claims and due to Plaintifps failure to
                                                                                           provide more speciitc
 19       information concerning the nature of the damage claims and claims for certain
                                                                                                costs for which
 20       Plaintiff alleges that Defendant may share some responsibility. Defendant therefore
                                                                                               reserves the
 21       right to assert additional defenses upon further particularization of I'laintiff's
                                                                                             claims,       upon
 22       examination of the documents provided, upon discovery of futther information
                                                                                       concerning the
 23       alleged damage claims and claims for costs, and upon the development of other
                                                                                             pcrtineltt
 24       information.

 25                                           I'RAYER FOR
                                 RELIEI'IIEREFORE,
                                  Defendant prays for judgment as follows;
 27              1.     That Plaintiff take nothing by way of the Complaint;
28               2.     That judgment be entered against Plaintiff and in favor of Defendant on all causes
                                                                                                           of
            DEFENDAN'I'ARGET CORPORATION'S ANSWFR TO COMPLAINT AND
                                                                   DEMAND FOR JURY TRIAI.
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 8 of 11 Page ID #:99




                            act ton;

      2              3.     That Defendant be awarded attorneys'ees and costs of suit
                                                                                        incurred herein; and
                     4.     That Defendant be awarded such other and further relief as
                                                                                       the Court may deem just
                            and proper.



               DATED: April 22, 2020                  QUINTAIROS, PRIE&TO, WOOD & BOYE&R, P.A.
      7

      8l

                                                           DAVID G. HALM
  10
                                                           MARAL N. MEHRABIAN
                                                           Attorneys I'r Defendant,
                                                           TARGET CORI'OIIATION

  12       I




  13

 14        I




 16

 17



 19

 20l
 21

 22

 23

 24    I




 25

 26

 27

 28

               DEFENDANT TARGET CORPORATION'S ANSWER TO COMPLAINT
                                                                  AND DEMAND FOR JURY TIBIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 9 of 11 Page ID #:100




       I                                  DEMAND FOR JURY TRIAI
       2         Defendant hereby demands a trial by jury in the above-entitled matter.
       3

           DATL'D: April 22, 2020                  QUINTAIROS, PRIETO, WOOD & IIOYER, P.A.
       5




                                                        DAVID G, HALM
                                                        MARAL N. MLJHRABIAN
                                                        Attorneys for Defendant,
                                                        TARGET CORPORATION




  13

  14



  16

  17



  19

  20

  21

 22




 25

 26

 27




           DEFENDANT TARCET CORPORATION*S ANSWER TO COMPI.AINT AND
                                                                   DEIMAND FOR JIJRY TIBIAL
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 10 of 11 Page ID #:101



                                                     PROOF OF SERVICE

       2                                     Cltetyl Daniels v. Target Corporation
                                  Los Angeles County Superior Court Case No.: 20S'I'CV04917
       3
             STATE OF CALIFORNIA, COUNTY OF LOS ANCrELES
       4
                    At the time of service, I was over I II years of age and not
                                                                                 a party to the action. My business
             address is 500 N. Brand Boulevard, Suite 1650, Glendale, California
                                                                                     91203.
       6
                        On
                        April 22, 2020, I served the following document described as
             TARCET CORPORATION'S ANSWER TO COMPLAINT AND                            DEI'ENDANT
             TRIAL on the following persons at the following address:        DEMAND   FOR JURY
       II

                                              SEF. ATTACIIED SlsRVICE LIST
       9
             Qx      BY iVIAIL: I am "readily familiar" with the firm's practice of
   10                                                                                collection and processing
                     correspondence for mailing. Under that practice it would be deposited with the
                     service on that same day with postage thereon fully prepaid at Los               U.S. postal
                     the ordinary course of business. I am aware that on motion          Angeles, California  in
                                                                                 of the party served, service is
                     presumed invalid if postal cancellation date or postage meter date is more
   12                after date of deposit for mailing in affidavit.                            than one day

  13                 BY OVERNIGEIT DELIVERY: I served such envelope or
                     the same day to an authorized courier or driver authorized
                                                                                   package to be delivered on
                                                                                by the overnight service carrier
                     to receive documents, in an envelope or package designated
                                                                                  by the overnight service
                     c a IT i e
                           I'.
  15
            CI       BY FACSIMILE: I served said document(s) to be transmitted
  16                                                                                     by I'acsimile pursuant to
                     Rule 2.306 of the California Rules of Court. The telephone number
                                                                                              of the sending
                     facsimile machine was (213) 486-0049. The name(s) and facsintile machine
  17                                                                                                   telephone
                     number(s) of the person(s) served are set forth in the service list. A transmission
                     was properly issued by the sending facsimile machine„and the transmission              report
                     as complete and without error.
                                                                                                      was  reported

  19        C3       BY LPLECTRONIC SI'.RVICE: I caused the above-entitled document(si
                     E-mail to the E-mail addresses on the attached Service List.      to be served via
  20
            0        BY MESSENGER SERVICE: I delivered said documettt(s) to a
                                                                                           professional messenger
  21                 service for service by hand delivery to the addressee(s) on the attached
                                                                                              Service List.
  22        px       STATE: I declare under penalty of perjury under the laws of the State of California
                     the foregoing is true and correct.                                                  that
  23

                     Executed on April 22, 2020, at Glendale, California.




  27



                                                     10
                 DFFENDANT TARGET CORPORATION'S ANSWER TO COMPI.AINT AND
                                                                         DEMAND FOIt JURY TRIAI
Case 2:20-cv-03957-JFW-E Document 1-2 Filed 04/30/20 Page 11 of 11 Page ID #:102



                                                SERVICE LIST

                                       Cheryl Daniels   v.   Target Cot poration
                            Los Angeles County Superior Court Case No.: 20STCV04917
       3
            Rabin S aid i an, Esq.                            Attorney for Plaintiff
            SAIDIAN 4 SAIDIAN                                 CHERYL DANIELS
            2501 W. Burbank Blvd., Suite 311
            Burbank, CA 91505
       6)   T: (213) 222-8564




   10



   12

  13



  15



  17

  18

  19

  20

  21

  22

  23

  24

  25



  27

  28

            DEI'ENDANT TARGET CORPORATION'S ANSWER TO COMPLAINT AND
                                                                    DEMAND FOR IURY TRIAI
